

115 HR 2291 IH: HEART Act of 2017
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2291IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand the coverage of telehealth services under
			 the Medicare program, to provide coverage for home-based monitoring for
			 congestive heart failure and chronic obstructive pulmonary disease under
			 such program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Expand Access to Rural Telemedicine Act of 2017 or as the HEART Act of 2017. 2.Expansions of coverage of telehealth services (a)Counties in MSAs with populations less than 70,000 individualsSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(i)) is amended in clause (i)(II) by inserting both a county that has a population of greater than 70,000 individuals, according to the most recent decennial census, and a county that is before included in a Metropolitan Statistical Area.
 (b)Critical access and sole community hospitalsSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)), as amended by subsection (a), is further amended—
 (1)in clause (i), by inserting , in the case that such site is not a site described in subclause (II) or (IX) of such clause, after via a telecommunications system and; and (2)in clause (ii), by adding at the end the following new subclause:
					
 (IX)A sole community hospital (as defined in section 1886(d)(5)(D)(iii)).. (c)Store-and-Forward technologiesSection 1834(m)(1) of the Social Security Act (42 U.S.C. 1395m(m)(1)) is amended by inserting any telehealth services that are furnished from a distant site, or to an originating site, that is a critical access hospital (as described in paragraph subclause (II) of paragraph (4)(C)(ii)), a rural health clinic (as described in subclause (III) of such paragraph), or a sole community hospital (as described in subclause (IX) of such paragraph), or of after in the case of.
 (d)Rural health clinics as distant sitesSection 1834(m)(4)(A) of the Social Security Act (42 U.S.C. 1395m(m)(4)(A)) is amended— (1)by striking site.—The term and inserting:
					
						site
 (i)In generalThe term; and (2)by adding at the end the following new clause:
					
 (ii)Treatment of rural health clinicsA site described in clause (i) includes a rural health clinic (as defined in section 1861(aa)(2)). In any case in which such a clinic is treated as a distant site with respect to the provision of a telehealth service to an eligible telehealth individual for which payment is made under this subsection, such service shall not be treated as a rural health clinic service, and payment may not otherwise be made under this title with respect to such service provided to such individual..
 (e)Covered servicesSection 1834(m)(4)(F)(i) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)(i)) is amended— (1)by striking and office and inserting office; and
 (2)by inserting by adding at the end the following new sentence: respiratory services, audiology services (as defined in section 1861(ll)), outpatient therapy services (including physical therapy, occupational therapy, and speech-language pathology services) after the Secretary)),.
 (f)ProvidersSubsection (m) of section 1834 of such Act (42 U.S.C. 1395m) is amended— (1)in paragraph (1), by striking or a practitioner (described in section 1842(b)(18)(C)) and inserting , a practitioner (described in section 1842(b)(18)(C)), or an applicable professional (as defined in paragraph (4)(G));
 (2)by striking physician or practitioner each time it appears in such subsection and inserting physician, practitioner, or applicable professional; (3)in paragraph (3)(A)—
 (A)in the heading, by striking Physician and Practitioner and inserting Physician, Practitioner, and Applicable Professional; and (B)by striking physicians or practitioners and inserting physicians, suppliers, or practitioners; and
 (4)in paragraph (4), by adding at the end the following new subparagraph:  (G)Applicable professionalThe term applicable professional means, with respect to services furnished on or after the date that is 6 months after the date of the enactment of this subparagraph, a certified diabetes educator or licensed—
 (i)respiratory therapist; (ii)audiologist;
 (iii)occupational therapist; (iv)physical therapist; or
 (v)speech language pathologist.. 3.Home-based monitoring services for congestive heart failure and chronic obstructive pulmonary disease (a)Coverage of remote patient monitoring services for certain chronic health conditions (1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (A)in subparagraph (EE), by striking and at the end; (B)in subparagraph (FF), by inserting and at the end; and
 (C)by inserting after subparagraph (FF) the following new subparagraph:  (GG)applicable remote patient monitoring services (as defined in paragraph (1)(A) of subsection (iii));.
 (b)Services describedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
				
					(iii)Remote patient monitoring services for chronic health conditions
						(1)
 (A)The term ‘applicable remote patient monitoring services’ means remote patient monitoring services (as defined in subparagraph (B)) furnished to provide for the monitoring, evaluation, and management of an individual with a covered chronic condition (as defined in paragraph (2)), insofar as such services are for the management of such chronic condition.
 (B)The term ‘remote patient monitoring services’ means services furnished through remote patient monitoring technology (as defined in subparagraph (C)).
 (C)The term ‘remote patient monitoring technology’ means a coordinated system that uses one or more home-based or mobile monitoring devices that automatically transmit vital sign data or information on activities of daily living and may include responses to assessment questions collected on the devices wirelessly or through a telecommunications connection to a server that complies with the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996, as part of an established plan of care for that patient that includes the review and interpretation of that data by a health care professional.
 (2)For purposes of paragraph (1), the term ‘covered chronic health condition’ means applicable conditions (as defined in and applied under section 1886(q)(5)) when under chronic care management (identified as of July 1, 2015, by HCPCS code 99490 (and as subsequently modified by the Secretary)).
						(3)
 (A)Payment may be made under this part for applicable remote patient monitoring services provided to an individual during a period of up to 90 days and such additional period as provided for under subparagraph (B).
 (B)The 90-day period described in subparagraph (A), with respect to an individual, may be renewed by the physician who provides chronic care management to such individual if the individual continues to qualify for such management..
 (c)Payment under the physician fee scheduleSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— (1)in subsection (c)—
 (A)in paragraph (2)(B)— (i)in clause (ii)(II), by striking and (v) and inserting (v), and (vii); and
 (ii)by adding at the end the following new clause:  (vii)Budgetary treatment of certain servicesThe additional expenditures attributable to services described in section 1861(s)(2)(GG) shall not be taken into account in applying clause (ii)(II).; and
 (B)by adding at the end the following new paragraph:  (7)Treatment of applicable remote patient monitoring services (A)In determining relative value units for applicable remote patient monitoring services (as defined in section 1861(iii)(1)(A)), the Secretary, in consultation with appropriate physician groups, practitioner groups, and supplier groups, shall take into consideration—
 (i)physician or practitioner resources, including physician or practitioner time and the level of intensity of services provided, based on—
 (I)the frequency of evaluation necessary to manage the individual being furnished the services; (II)the complexity of the evaluation, including the information that must be obtained, reviewed, and analyzed; and
 (III)the number of possible diagnoses and the number of management options that must be considered; (ii)practice expense costs associated with such services, including the direct costs associated with installation and information transmission, costs of remote patient monitoring technology (including equipment and software), device delivery costs, and resource costs necessary for patient monitoring and follow-up (but not including costs of any related item or non-physician service otherwise reimbursed under this title); and
 (iii)malpractice expense resources. (B)Using the relative value units determined in subparagraph (A), the Secretary shall provide for separate payment for such services and shall not adjust the relative value units assigned to other services that might otherwise have been determined to include such separately paid remote patient monitoring services.; and
 (2)in subsection (j)(3), by inserting (2)(GG), after health risk assessment),. 4.Effective dateThe amendments made by this Act shall apply to items or services furnished on or after the date that is 6 months after the date of the enactment of the this Act.
		